193 F.2d 647
CALIFORNIA PAVING COMPANY et al., Appellants,v.L. C. SMITH et al., Appellees.
No. 12905.
United States Court of Appeals Ninth Circuit.
January 21, 1952.

Appeal from the United States District Court for the Northern District of California, Southern Division; Michael J. Roche, Judge.
Shapro & Rothschild, San Francisco, Cal. (Raymond T. Anixter, San Francisco, Cal., of counsel), for appellant.
M. Mitchell Bourquin, John E. Lynch, San Francisco, Cal., for appellees.
Before MATHEWS, BONE and POPE, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, In re California Paving Co., D.C.N.D.Cal., 95 F. Supp. 909 the order of the District Court is affirmed.